Order entered January 25, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01467-CV

                               DWAN MILLIGAN, Appellant

                                              V.

            HP TEXAS I LLC C/O PATHLIGHT PROPERTY MGT, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-03165-2018

                                          ORDER
       Before the Court is Deputy District Clerk Sharon Howard’s January 22, 2019 request for

extension of time to file the clerk’s record. As the clerk’s record has been filed, we DENY the

request as moot.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE